Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “portion” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is in claim 1;
“Urging portion configured to press the round blade”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 3 of claim 1 recites a “fixed shaft”.  However, the “fixed” shaft moves in the first direction, so it is not clear how the term “fixed” should be interpreted.
On lines 6 and 7 of claim 1 is the phrase “fixed blade positioned in the second direction”.  Perhaps this is a run-on sentence problem, but it is not clear why the second position is mentioned here, as the fixed blade extends in the first direction.  Is this, instead, a reference to the round blade being urged in the second direction?  If that is the case, it should be mentioned after the recitation of the urging portion.
	The last 2 lines of claim 1 recite “a length over which the fixed shaft supports the round blade is L”.  This “L” is illustrated in figure 4, but does not correlate to the actual area that the blade (45) is being supported.  Instead “L” is drawn as “a length over which the fixed shaft supports the first gear (56), the round blade (45) and the flange (53) is L”.  Accordingly, it is not clear which of these two interpretations should be given weight.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-66983 in view of Broad et al.(2014/0326115), Apell et al.(EP 3,269,520) and Armbruster (4,817,483).
JP 2002-66983 shows a cutter device with most of the recited limitations as follows;
a fixed blade (9) extending in a first direction; 
a “fixed” shaft (25) extending in a second direction intersecting the first direction; 
a round blade (10a) rotatably supported by the fixed shaft, and configured to come into contact with the fixed blade positioned in the second direction and to move in the first direction while rotating; and 
an urging portion (spring 29) configured to press the round blade in the second direction along the fixed shaft.
JP 2002-66983 is silent about how much force his spring exerts on the blade.  Examiner takes Official Notice that it is well known to exert at least 300gf on disk blades that ride in a carriage to traverse a sheet to be cut.  An example is Broad, who discusses in paragraphs 0060 and 0063 employing 300-2000gf (written as 0.3kg-2.0kg).  Additional examples can be provided if challenged, as this is common.  Furthermore, this spring force is a known results effective variable.  If you apply too little force, the sheet will not be cut, and if you apply too much force, the blades can bind.  It would have been obvious to one of ordinary skill to have modified JP 2002-66983 by making his spring apply at least 300gf, since this is known in the art for the purpose of biasing a rotary blade against a counter blade.

In regard to the claimed ration D/L, it is not clear how to interpret this, but Examiner notes that JP 2002-66983’s figure 9 shows a roughly 1/1 ratio that largely matches Applicant’s figure 4.  A roughly 1/1 ratio is “not greater than 2.0” as claimed.
In regard to claim 2, note JP 2002-66983’s figure 9, and how the gap between the top of the blade (10a) and the right wall (13f) is way more than 1.0mm.
With respect to claim 5, note the printer in figure 3.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-66983, Broad et al.(2014/0326115), Apell et al.(EP 3,269,520) and Armbruster (4,817,483), as set forth above, and further in view of Labrecque (5,044,241).
JP 2002-66983, as modified above, shows a first gear equivalent (27), a flange (10), a spring (29), with the round blade (10a) sandwiched between the first gear equivalent (27) and the flange (10).
JP 2002-66983’s first gear equivalent (27) is not a gear, but it performs the same function as Applicant’s gear by rolling along a rack-equivalent (9) to cause rotation of 
It would have been obvious to one of ordinary skill to have further modified JP 2002-66983 by replacing elements 27 and 9 with gears and a rack, as taught by Labrecque and others, since they are known for the same purpose and since a gear and rack would be less likely to slip.
With respect to claim 4, JP 2002-66983 shows the belt (16).

Made of record but not relied on are additional patent documents showing pertinent cutting disk systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724